DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2022 has been entered.
Response to Arguments
The indicated allowability of  original claim 4 is withdrawn in view of the newly discovered reference(s) to Wang (US 2019/0086430 A1).  Rejections based on the newly cited reference(s) follow.
The previous rejection of claims 2 – 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.
The previous objection to claim 6 is maintained.
Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 should read: “along the detection substrate…” in line 3.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  Claim 22 should read: “along the detection substrate…” in line 18.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Warden et al. (EP 1 034 429 B1; hereinafter “Warden”) in view of Wang (US 2019/0086430 A1; hereinafter “Wang”).
Regarding claim 2, Warden teaches throughout the publication a test container structure (figure 1; paragraphs [0074] – [0082]) for detecting a harmful substance (e.g., food contaminant analytes; paragraph [0048]), the test container structure comprising:
a first chamber (sample container 110) configured to receive a sample;
a second chamber (sample receiving element 120 comprising well 122) positioned below the first chamber, the first chamber aligned with the second chamber, the first chamber or the second chamber capable of including a reagent that produces a dispersion when combined with the sample;
an analysis chamber (e.g., a second chamber 160 that can be an assessment chamber that can be interrogated by an optical means for sample detection (paragraphs [0066] and [0090])) in fluid communication with the second chamber; and
a detection substrate (reporter molecules comprising a substrate or immunoassay; paragraphs [0054], [0066] and [0085] – [0090]) positioned within the analysis chamber, wherein the detection substrate includes an active region having an antibody that is complementary with the harmful substance (antibodies and immune assay reagents; paragraphs [0048], [0050], [0054], [0066] and [0085] – [0090]).
The recitation regarding the sample configuration is considered to be a statement of intended use or a manner of operation, and is not given patentable weight to the apparatus claim. This claim recitation does not further limit or define the claimed test container apparatus structure itself.
Warden does not specifically teach wherein the detection substrate includes a control region to provide a control readout.
However, Wang teaches a detection device comprising a detection zone  including a second region comprising one or more control zones that provide indication that a test has been performed properly (paragraph [0061]). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention wherein the detection substrate includes a control region to provide a control readout in order to provide an indication that a test has been performed properly.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The recitation of a new intended use, for an old product, does not make a claim to that old product patentable.  The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner  of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).  Furthermore “[e]xpressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” See In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in   In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)) (see MPEP § 2115).
Regarding claim 5, Warden teaches the test container of claim 2, wherein the harmful substance is a food allergen (e.g., food contaminant analytes; paragraph [0048]). This claim recitation is considered to be statement of intended use.
Regarding claim 7, Warden teaches the test container of claim 2, further comprising a detection window, and wherein the detection window facilitates observation of the active region of the detection substrate (the second or assessment chambers are optically transmissive which is equivalent to a window structure; paragraph [0066]).
Regarding claim 8, Warden teaches the test container of claim 2, wherein the first chamber is in selective fluid communication with the second chamber (e.g., suitable valves can be included with the apparatus; paragraph [0067]).
Allowable Subject Matter
Claims 6 and 9 – 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, the cited prior art neither teaches nor fairly suggests the test container of claim 2, wherein the detection substrate is configured to soak up a portion of the dispersion from within the analysis chamber, and wherein the portion of the sample moves upwardly along the detection substrate via a capillary flow.
Regarding claim 9, the cited prior art neither teaches nor fairly suggests the test container of claim 8, wherein the first chamber includes a first opening configured to receive the sample for placement into the first chamber, and a second opening opposite the first opening, and wherein the test container further comprises a diaphragm positioned between the first chamber and the second chamber, the diaphragm extending across the second opening.
Claims 22 – 32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 22, the cited prior art neither teaches nor fairly suggests the test container wherein the detection substrate is configured to soak up a portion of the dispersion from within the analysis chamber, and wherein the portion of the sample moves upwardly along the detection substrate via a capillary flow.
Regarding claim 30, the cited prior art neither teaches nor fairly suggests the test container wherein the first chamber includes a first opening configured to receive the sample for placement into the first chamber, and a second opening opposite the first opening, and wherein the test container further comprises a diaphragm positioned between the first chamber and the second chamber, the diaphragm extending across the second opening.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Luckert (US 2015/0072358 A1) teaches a hand-held measuring instrument  comprising a test filter membrane comprising a reference area to check for the correct performance of  test procedures (paragraph [0053]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796